UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 97-518



In Re: DAVID GARFIELD STEWART,

                                                        Petitioner.



         On Petition for Writ of Mandamus. (CR-90-23-A)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Garfield Stewart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Garfield Stewart brought this mandamus petition seeking

an order compelling the United States District Court for the

Eastern District of Virginia to rule on his third motion pursuant

to 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997). Because we note

that 28 U.S.C.A. § 2244 (West Supp. 1997) provides that no district
court "shall be required to entertain" a successive application for

the writ of habeas corpus without certification from this court

under 28 U.S.C. § 2255, we conclude that petitioner is not entitled

to the relief he seeks without such a certification. Accordingly,
we grant leave to proceed in forma pauperis, but deny the petition

for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2